                                                                             Case 2:19-cv-01034-JCM-DJA Document 88
                                                                                                                 89 Filed 01/12/21
                                                                                                                          01/22/21 Page 1 of 2




                                                                         1 Scott S. Thomas, NV Bar No. 7937
                                                                           sst@paynefears.com
                                                                         2 Sarah J. Odia, NV Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for CENTEX HOMES

                                                                         7

                                                                         8                          UNITED STATES DISTRICT COURT

                                                                         9                                    DISTRICT OF NEVADA

                                                                        10

                                                                        11 CENTEX HOMES, a Nevada general                Case No. 2:19-cv-01034-JCM-DJA
PAYNE & FEARS LLP




                                                                           partnership,
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                         Plaintiff,
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                                  v.                                     STIPULATION FOR DISMISSAL
                                                       (702) 851-0300




                                                                        14                                               WITH PREJUDICE OF DEFENDANT
                                                                           FINANCIAL PACIFIC INSURANCE                   FINANCIAL PACIFIC INSURANCE
                                                                        15 COMPANY, a California corporation; FIRST      COMPANY AND [PROPOSED] ORDER
                                                                           SPECIALTY INSURANCE
                                                                        16 CORPORATION, a Missouri corporation
                                                                           GREENWICH INSURANCE COMPANY, a
                                                                        17 Connecticut corporation; INTERSTATE FIRE
                                                                           & CASUALTY COMPANY, an Illinois
                                                                        18 corporation; LEXINGTON INSURANCE
                                                                           COMPANY, a Delaware corporation;
                                                                        19 NAVIGATORS SPECIALTY INSURANCE
                                                                           COMPANY, a New York corporation;
                                                                        20 SCOTTSDALE INDEMNITY COMPANY,
                                                                           an Ohio corporation; ST. PAUL FIRE &
                                                                        21 MARINE INSURANCE COMPANY, a
                                                                           Connecticut corporation; NATIONAL FIRE &
                                                                        22 MARINE INSURANCE COMPANY, a
                                                                           Nebraska corporation; IRONSHORE
                                                                        23 SPECIALTY INSURANCE COMPANY, an
                                                                           Arizona corporation; and ZURICH
                                                                        24 AMERICAN INSURANCE COMPANY, a
                                                                           New York corporation,
                                                                        25
                                                                                         Defendants.
                                                                        26

                                                                        27

                                                                        28
                                                                                                                     -1-               Case No. 2:19-cv-01034-JCM-DJA
                                                                                           STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                         FINANCIAL PACIFIC INSURANCE COMPANY AND [PROPOSED] ORDER
                                                                             Case 2:19-cv-01034-JCM-DJA Document 88
                                                                                                                 89 Filed 01/12/21
                                                                                                                          01/22/21 Page 2 of 2




                                                                         1          IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                                         2 and Defendant FINANCIAL PACIFIC INSURANCE COMPANY (“Defendant”), through their

                                                                         3 respective attorneys of record, that Plaintiff's Complaint filed against Defendant shall be dismissed

                                                                         4 with prejudice pursuant to FRCP 41(a)(2). Each party shall bear their own attorneys’ fees and costs.

                                                                         5   Dated: January 12, 2021                            Dated: January 12, 2021
                                                                         6    PAYNE & FEARS LLP                                  YARON & ASSOCIATES
                                                                         7

                                                                         8    By: /s/ Sarah J. Odia                              By: /s/ George D. Yaron
                                                                                  Sarah J. Odia, Esq.                                George D. Yaron, Esq.
                                                                         9        6385 S. Rainbow Blvd., Ste. 220                    1300 Clay Street, Ste. 800
                                                                                  Las Vegas, NV 89118                                Oakland, CA 94612
                                                                        10        (702) 851-0300                                     (415) 658-2929

                                                                        11    Attorneys for Plaintiff                            Attorneys for Defendant FINANCIAL
PAYNE & FEARS LLP




                                                                              CENTEX HOMES                                       PACIFIC INSURANCE COMPANY
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15                                               ORDER

                                                                        16          IT IS SO ORDERED that Plaintiff's claims against Defendant Financial Pacific Insurance

                                                                        17 Company in the instant matter, Case No. 2:19-cv-01034-JCM-DJA, are dismissed with prejudice.

                                                                        18 Plaintiff and Defendant shall bear their own attorneys’ fees and costs.

                                                                        19
                                                                                   January 22, 2021.
                                                                        20 DATED: _________________

                                                                        21

                                                                        22
                                                                                                                         ______________________________________
                                                                        23                                               JAMES C. MAHAN
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                       -2-               Case No. 2:19-cv-01034-JCM-DJA
                                                                                             STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                           FINANCIAL PACIFIC INSURANCE COMPANY AND [PROPOSED] ORDER
